Order entered November 30, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00728-CR

                          DOMINIQUE WOODBERRY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-52253-U

                                           ORDER
        Before the Court is appellant’s November 28, 2018 second motion for extension of time

to file appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on

or before December 14, 2018. If appellant’s brief is not filed by December 14, 2018, this appeal

may be abated for the trial court to make findings in accordance with rule of appellate procedure

38.8.


                                                     /s/   LANA MYERS
                                                           JUSTICE